Citation Nr: 1626726	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in October 2010, July 2012, July 2013 and most recently in September 2014.  The most recent Board decision denied service connection for erectile dysfunction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In November 2015, the Court issued a memorandum decision and vacated the Board's decision denying service connection for erectile dysfunction.  The claim has been remanded to the Board for actions consistent with the terms of the November 2015 memorandum decision.  As such, this claim is once again before the Board for Appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that pursuant to the memorandum decision issued by the Court, additional development of this claim is necessary prior to the re-adjudication of the Veteran's appeals regarding service connection.  

The Veteran has asserted that his erectile dysfunction was either caused by his active military service, or alternatively was caused or aggravated by his service connected disabilities.  The Court the found that the Board failed its duty to assist the Veteran because two theories of entitlement were not properly developed.  Specifically, no medical opinion was received in regards to the Veteran's claim that his service connected PTSD/hemorrhoids or the medications he took for his PTSD/hemorrhoids caused or aggravated the Veteran's erectile dysfunction.  This failure to ensure compliance with the Board's July 2013 remand is a violation of law, as the August 2013 VA examination failed to adequately address the questions posed by the Board to the examiner  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Therefore the Board is once again remanding this claim for a medical opinion with a complete rationale explaining whether the Veteran's PTSD and/or hemorrhoids aggravated his erectile dysfunction.  Specifically, the Board is asking for an opinion as to whether, at any time during the period on appeal, the Veteran's PTSD or hemorrhoids, or the medication taken for either condition, has caused or aggravated his erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who provided the August 2013 opinion.  If that examiner is not available, forward the claims file to an appropriate VA examiner(s) to obtain a new opinion.  If a physical examination of the Veteran is deemed necessary to determine whether the Veteran's PTSD or hemorrhoids caused or aggravated his erectile dysfunction, schedule the Veteran for an examination.  

The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

Based on the examiner and/or review of the record, the examiner is requested to answer the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed erectile dysfunction was caused by any service-connected disability, to include PTSD and/or hemorrhoids?  

(b) Is it at least likely as not (50 percent or higher degree of probability) that the Veteran's service-connected PTSD and/or hemorrhoids has aggravated his erectile dysfunction.  

(c) Is it at least likely as not (50 percent or higher degree of probability) that the medications the Veteran takes for his service-connected PTSD and/or hemorrhoids has caused his erectile dysfunction.  

(d) Is it at least likely as not (50 percent or higher degree of probability) that the medications the Veteran takes for his service-connected PTSD and/or hemorrhoids has aggravated his erectile dysfunction.  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the erectile dysfunction (i.e., a baseline) before the onset of the aggravation.  

2.  After completing the above, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




